Riddick, J., (after stating the facts.) We are of the opinion that the circuit court did not err in sustaining the demurrer to the petition of Gacking, and dismissing the action. We deem it unnecessary to determine whether the statute which empowers the county court to transfer the children of residents of one school district to an adjoining district for educational purposes (Sand. & H. Dig., § 7062) applies to single school districts of towns and cities; for, if we concede that the statute affected such districts, yet the county court, by the terms of the statute, can compel a school district to receive children from another district only when they are transferred from and reside in an adjoining district. Now, at the time the children of plaintiff were transferred to the school district of Fort Smith, plaintiff lived in an adjoining district; but after-wards a new district was made, and this new district, in which he now resides, does not adjoin the Fort Smith district. If the order transferring the children of plaintiff to the school district of Fort Smith was valid when made, it was annulled or suspended by the subsequent order of the same court creating a new district, which includes the residence of plaintiff, and which does not adjoin • the school district of Fort Smith. By the creation of such district so as to include the home of plaintiff, he and his children became members of the same, and the courts have no power to compel a non-adjoining district to receive his children in its schools. Sand. & H. Dig., § 7062. The transfer order mentioned above could not be effective after plaintiff ceased to reside in an adjoining district, and he is in the same situation as he would have been had he voluntarily moved his residence to a school district not adjoining that of the city of Fort Smith. For these reasons, the judgment of the circuit court is affirmed.